Opinion by
Mr. Justice Hall.
On June 1, 1962, Denver filed its Petition in Condemnation in the district court. Its purpose was to acquire for street purposes title to Lots 25 to 28 and 33 to 40, Block 23, Second Addition to Swansea, Denver. Named as respondents, among others, were plaintiff in error, to whom we refer as Odessa, and the defendant in error, to whom we refer as National Adjusters.
Odessa and National Adjusters filed answers claiming *382ownership of the subject property. Prior to trial they stipulated that the property might be taken by Denver, on condition that the agreed value thereof be deposited and retained in the registry of the court, to be paid to Odessa or National Adjusters, as their respective interests in the lots or the monies paid therefor might appear, and be, by the court, determined.
Odessa and National Adjusters filed pleadings setting forth their respective claims of ownership of the lots.
The issues having been formed National Adjusters filed its Motion for Summary Judgment in which it contends that the question of ownership of the subject property had been fully and finally determined by judgment entered in Case No. B-9531, District Court, City and County of Denver, which judgment was reviewed in the Supreme Court-by writ of error and affirmed in Clark v. National Adjusters, reported in 140 Colo. 593, 348 P. (2d) 370. The foregoing cases were incorporated in the motion.
The Motion for Summary Judgment was sustained and judgment entered awarding to National Adjusters the impounded funds.
Odessa is here by writ of error seeking reversal.
Review of the record before us discloses beyond doubt that Odessa is now seeking to again litigate the identical question that was litigated in Clark v. National Adjusters, supra. In that case the parties now before us each claimed ownership of the identical lots involved here. There it was finally determined that National Adjusters was the owner of the lots.
The judgment is affirmed.
Mr. Justice Moore and Mr. Justice McWilliams concur.